           Case 2:18-mj-00698-GWF Document 12 Filed 04/29/19 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Brian Thomas Verchick

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:18-mj-00698-GWF

12                  Plaintiff,                                 MOTION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                  (Second Request)
14   BRIAN THOMAS VERCHICK,

15                  Defendant.

16
17          Brian Verchick respectfully requests that the sentencing hearing currently scheduled for
18   May 8, 2019, at 9:00 a.m., be vacated and continued to a date and time convenient to the Court,
19   but no sooner than sixty (60) days.
20                                                Discussion
21          Mr. Verchick is taking classes and training in order to get a contractor’s license. The
22   training is intensive and he needs to complete it before he begins supervised probation. The
23   terms of the program may prohibit him from continuing while he is on supervised probation.
24   Mr. Verchick tells counsel he can complete the licensing during this extension.
25          Mr. Verchick requests the continuance so that he can focus on his community service
26   and other requirements during the period of probation. The PSR recommends that the Court
           Case 2:18-mj-00698-GWF Document 12 Filed 04/29/19 Page 2 of 4




 1   sentence Mr. Verchick to 300 hours of community service during the two years of supervision.
 2   Mr. Verchick will have difficultly completing this much community service while operating his
 3   own business and working more than forty hours a week. This challenge will increase
 4   exponentially if he needs to work towards these community service hours while also completing
 5   his contractor’s license schooling.
 6          Mr. Verchick has been on pretrial release and supervision since his initial appearance
 7   on September 4, 2018. ECF No. 2. Pretrial services has not reported any issues with his
 8   supervision to his counsel. By continuing the sentencing hearing, the Court is effectively
 9   continuing the period of supervision for Mr. Verchick.
10          This is the second request to continue the sentencing and the first motion by Mr.
11   Verchick. The parties submitted a stipulation to continue the hearing on February 22, 2019,
12   which was granted. ECF No. 9, 10.
13                                                Conclusion
14          For the foregoing reasons, Mr. Verchick respectfully requests the Court continue
15          DATED this 29th day of April, 2019.
16
17                                                RENE L. VALLADARES
                                                  Federal Public Defender
18
19                                                  /s/ Kathryn C. Newman
                                                  By_____________________________
20                                                KATHRYN C. NEWMAN
                                                  Assistant Federal Public Defender
21
22
23
24
25
26
                                                    2
           Case 2:18-mj-00698-GWF Document 12 Filed 04/29/19 Page 3 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on April 29, 2019 she served an electronic copy of the above and foregoing
 6   MOTION TO CONTINUE SENTENCING by electronic service (ECF) to the person named
 7   below:
 8
 9                    NICHOLAS A. TRUTANICH
                      United States Attorney
10                    KILBY MACFADDEN
                      Assistant United States Attorney
11                    501 Las Vegas Blvd. South
                      Suite 1100
12                    Las Vegas, NV 89101

13                                                       /s/ April Graham
14                                                       Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                         3
           Case 2:18-mj-00698-GWF Document 12 Filed 04/29/19 Page 4 of 4




 1
 2                               UNITED STATES DISTRICT COURT
 3                                    DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                           Case No. 2:18-mj-00698-GWF
 5
                    Plaintiff,                           ORDER
 6
            v.
 7
     BRIAN THOMAS VERCHICK,
 8
                    Defendant.
 9
10
11          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
12                                                           July 17, 2019
     May 8, 2019 at 9:00 a.m., be vacated and continued to ________________ at the hour of
13    9:00 a __.m.; or to a time and date convenient to the court.
     ___:___
14                     6th day of April,
            DATED this ___        May 2019.
15
16
17                                                UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
                                                     4
